Title: To James Madison from James Wilkinson, 21 September 1805
From: Wilkinson, James
To: Madison, James


          
            Sir
            St: Louis. September 21st: 1805
          
          Being desirous to submit my every act to the Executive scrutiny, I take the liberty of trespassing upon You, a copy of my instructions to Colonel Hammond, whose authority has been extended to the adjacent district of St: Genevieve, in consequence of the abdication and arrest of Major Seth Hunt.
          I have thought proper also to offer information to the poor and ignorant Setlers of the Territory, to save them from the rapacity of a band of Speculators, combined first to frighten and then to defraud them of their rights.
          Under the peculiar circumstances of the population of this Territory, I find the establishment of District Commandants highly useful, and should derive great assistance from their cooperation, was the number authorized by the Act of the 26th: March 1804, completed, with Suitable Characters; At new madrid and the sequestered position of the Arkansan village, Such Officers are peculiarly necessary to instruct our unlettered Magistrates, and to secure the honest and impartial execution of the Laws.
          We have here some Scintillations of faction, emitted from the collisions of a few Ardent discontents, who having failed to inlist me in oposition to an ideal French part⟨y⟩; would turn their Batteries directly against me, if they could do s⟨o⟩; with effect, and as is not uncommon in such cases, will probab⟨ly⟩; ⟨e⟩;ndeavour to carry by sap, what they cannot accomplish by open assault—I infer from a variety of strong indications, that a Mr: Moses Austin, has been the prime mover of these d⟨is⟩;cords—this gentleman whom I have not the plea sure of Knowing, became a voluntary subject of Spain about nine ye⟨ars⟩; since, and having under the patronage of that Governmen⟨t,⟩; from small beginings secured a large fortune; now alledg⟨es⟩; that he has been cruelly persecuted for his americanism, an⟨d⟩; on this ground lays claim to extraordinary patronage from the united States: it is to be regretted that this Gentleman should have been able to seduce, Several of the junior Territorial Officers, to make common cause with him, in the excitements, which have agitated the District of St: Genevieve—Ye⟨t⟩; I am pursuaded Sir, these agitations cannot affect the concord and tranquillity of the Territory, and I venture to intrude this detail on you, to prevent any uneasiness whic⟨h⟩; might be produced by misrepresentation.
          We are much at a loss for the Law affecting the Land claims of the Territory. I have received two copies only—we have no press—and I am this day informed, by letters of a recent date from New Madrid and the Arkansan, that this Law had not reached those places.
          Being informed some of our erratics are entering illicitly upon the public Lands, on the river St: Francois, and near its mouth—I shall make an immediate Detachment to remove them, and destroy their Huts: But I may find some difficulty (I fear) in dislodging eight families, which have taken refuge with a strong tribe of Cherokee Indians high up on the same river, yet the attempt will be made under Such precaution, as may Save disagreable consequences. With perfect Respect I am Sir Your obdt: Servant
          
            James Wilkinson
          
        